MEMORANDUM OF DECISION
ZIMMERMAN, Justice:
This case is an appeal from an Industrial Commission ruling that an injury suffered by G. Carmen Herrera was not a compensa-ble accident. We reverse.
Herrera was performing one of her normal daily tasks of lifting a computer from floor level up to a conveyor belt when she felt a snap and a tingling pain in her lower back. As a result of this injury, Herrera was unable to work for several months. *913She applied for compensation under section 36-1-45 of the Code, U.C.A., 1953, § 35-1-45 (1974 ed., Supp.1986), which states: “Every employee ... who is injured ... by accident arising out of or in the course of his employment ... shall be paid ... compensation. ...”
The Industrial Commission of Utah ruled that the injury was not an “accident” because Herrera suffered her injury while performing her usual daily tasks in the usual manner. Herrera appeals the decision of the Industrial Commission. She contends that unexpected injuries incurred while performing one’s usual duties are compensable “accidents” if there is a causal connection between the injury and the worker’s employment duties.
After this appeal was argued, we decided Allen v. Industrial Commission, 729 P.2d 15 (Utah 1986). There, we held that “an accident is an unexpected or unintended occurrence that may be either the cause or the result of an injury.” Id. at 22 (emphasis in original). Under this definition, Herrera’s injury was an “accident.” Whether she is entitled to compensation depends on her satisfying the other elements set out in Allen. We reverse and remand for further consideration in light of Allen.
HALL, C.J., STEWART, Associate C.J., and HOWE and DURHAM, JJ., concur.